Citation Nr: 1518560	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right ear disability manifested by bleeding.  

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), a personality disorder, and polysubstance abuse.  

7.  Entitlement to service connection for a right hand disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of service connection for tinnitus was raised at the Veteran's January 2014 personal hearing at the RO, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a low back disability, a right knee disability; a psychiatric disability to include PTSD, a personality disorder, and polysubstance abuse; and a right hand disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran fractured his clavicle during service and current residual irregularity of the left distal clavicle proximal to the acromioclavicular joint is attributable thereto.

2.  Bilateral hearing loss is not attributable to service and was not first manifest within one year of separation from service.

3.  The Veteran does not have a right ear disability other than hearing loss.  


CONCLUSIONS OF LAW

1.  Service connection for residual irregularity of the left distal clavicle proximal to the acromioclavicular joint is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  Service connection for a right ear disability is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the Decision Review Officer (DRO) who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis and organic diseases of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if they became manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Left Shoulder Disability

During service in October 1973, the Veteran broke his left clavicle when a speaker fell on his left shoulder.  He was placed on light duty for three weeks.  An x-ray of the left clavicle revealed a healing incomplete fracture of the medial aspect of the left clavicle.  There was no displacement of this incomplete fracture.  

Post-service, a June 2005 x-ray report of the left shoulder revealed that this x-ray was a suboptimal study and that a repeat examination was recommended.  No obvious fracture or dislocation was seen.  According to a September 2008 VA examination report, a June 2005 x-ray showed inferior glenoid spur formation with irregularity of the left distal clavicle proximal to the acromioclavicular joint.  It was noted that this might represent a healed fracture.  It is apparent that the Veteran had another x-ray performed, but the report is not contained in the record.  However, since it was referenced by the examiner and the claim is being granted based on the report, the Board finds that there is no prejudice to the Veteran that the Board is relying on the VA examiner's reference to a June 2005 x-ray report that is not of record.  

The September 2008 examiner opined that current limitation of motion and mild arthritic changes at the inferior glenohumeral joint that were shown on current examination were unrelated to the inservice injury.  

The Board finds that based on the inservice left clavicle fracture and x-rays, and affording the Veteran all reasonable doubt, the residual irregularity of the left distal clavicle proximal to the acromioclavicular joint per June 2005 x-ray report is a result of the inservice fracture.  Service connection is warranted for residual irregularity of the left distal clavicle proximal to the acromioclavicular joint.  However, as the examiner opined that the inferior glenoid spur formation (mild arthritic changes) are not related to service, the Board finds that service connection is not warranted for that left shoulder disability, nor was arthritis shown manifest within one year of service.  

Hearing Loss and Ear Disability

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


On the entrance examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
15
15
20
25

In October 1973, the Veteran cleaned his ear with a Q-tip and accidentally jammed the Q-tip into his right ear.  There was bleeding.  Examination revealed a tender right external canal with dried blood and an abrasion.  His tympanic membrane was intact.  The impression was trauma to the right external auditory canal.  Thereafter, he described being hard of hearing.  On examination in May 1974, his left ear was benign.  His right ear had some inflammatory vessels crossing with a bulge in the auricle.  

On the separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
10
LEFT
15
20
5
10
15

The Veteran was examined post-service by VA in September 2008.  The Veteran demonstrated hearing loss in both ears per 38 C.F.R. § 3.385.  The examiner indicated that the Veteran had normal to mild sensorineural hearing loss, bilaterally.  The Board notes that while the Veteran had 20 decibel Hertz at the 500 range in the right ear, and in the 1000 range in the left ear, the threshold for normal hearing is 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, the Veteran had hearing within normal ranges.  The VA examiner opined that based on a review of the claims file, the audiometric data showing that normal hearing at separation, it was not at least as likely as not that the hearing loss was related to military service.  

The Board notes that the Veteran and his wife testified that the Veteran had problems with hearing from the time he left service.  They are certainly competent to report hearing problems and the observations thereof, but with regard to the assertion that the current hearing loss is due to the inservice incident with the Q-tip, the opinion of the examiner as an audiologist, is more probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

With regard to a right ear disability, the Veteran clearly injured his right ear during service.  By his own admission at his hearing, he no longer has bleeding.  On examination, his tympanic membrane was normal with normal middle ear pressure and mobility.  There was no right ear disability, other than hearing loss.

The United States Court of Appeals for Veterans Claims (Court) consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The VA compensation examiner determined there is no current right ear disability.  The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including her symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly as the most probative evidence establishes that current hearing loss is not related to service (and was not shown within one year thereof) and that the Veteran does not currently have a right ear disability (other than hearing loss), service connection is not warranted for bilateral hearing loss or a right ear disability manifested by bleeding.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Service connection for residual irregularity of the left distal clavicle proximal to the acromioclavicular joint is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for a right ear disability manifested by bleeding is denied.  



REMAND

With regard to a low back disability, the Veteran was seen multiple times during service with back complaints.  Shortly after entering service, in April 1971, the Veteran made back pain complaints.  The impression was lumbosacral strain.  Several years later and just prior to discharge, in June 1974, the Veteran report low back pain radiating to the left buttock and anterior thigh.  The diagnosis was probable simple muscle strain and low back pain, but there was a question regarding nerve root syndrome.  X-rays were ordered.  The Veteran said that the back pain was a major chronic problem, but the examiner noted that there was little in his chart.  The x-ray revealed a normal lumbar spine.  The Veteran also reported having back pain on his Report of Medical History at discharge.  He said that the back pain had been recurrent since 1971.  However, the physical examination noted that the Veteran's back was within normal limits.  

Post-service, in December 1981, the Veteran incurred a lifting injury and strained his back.  The diagnosis was sprain of the lumbosacral spine, strain of the left sacrospinalis muscle, and osteodegenerative changes with interspace narrowing at the L5-S1 level.  Many years later, in 2007, VA records reflected a diagnosis of degenerative joint disease.  

The Veteran was afforded a VA examination in September 2008.  At that time, the Veteran did not report the post-service lifting injury, but did report a post-service job-related injury when a crane hit his car, his car flipped over, and he sustained an injury to the back and neck.  The current diagnosis was degenerative disc disease.  The examiner opined that current back disability was not related to the back pain in the military.  However, there are no records (as noted by the examiner) pertaining to the job-related injury, and the opinion did not address the inservice notation referring to possible nerve root problems.  As such, the Board finds that the job-related back injury records should be obtained.  Thereafter, an addendum opinion should be obtained.  

With regard to the Veteran's right knee, the September 2008 VA examination indicated that the Veteran did not currently have a right knee disability.  Subsequently, the Veteran testified that he had right knee popping and that he used a right knee brace, which is also reflected in VA outpatient records, post-dating the VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination.  Further, no examination or opinion was provided with regard to the right hand, so an examination of the right hand should also be conducted and an opinion provided.

With regard to the Veteran's psychiatric disability, the September 2008 VA examination diagnosed the Veteran as having a personality disorder and polysubstance abuse.  However, the criteria for PTSD were not met.  A more recent 2013 VA pension examination reflected a diagnosis of PTSD, but no specific mental status examination was indicated.  At his hearing, the Veteran and his wife testified to his symptoms and asserted that the PTSD was related to a documented incident inservice when the Veteran was struck by a taxi cab.  As such, he should also be afforded a new VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine where he was treated for his job-related back injury.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee and right hand disabilities as well as to obtain an addendum opinion with regard to low back disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

With regard to the right hand, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right hand disability had its clinical onset during service, if arthritis was manifest in the initial post-service year, or is related to any in-service disease, event, or injury.  

With regard to the right knee, the examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a right knee defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed right knee condition.  The examiner should address the May 1974 separation examination which noted that the Veteran had a "trick right knee since 1969."

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting right knee defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting right knee disorder increased in severity (worsened) in service;

(c) If the preexisting right knee defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the right knee disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a right knee defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a right knee disorder that had its onset in, or is otherwise etiologically related, to his military service.

With regard to the low back, the examiner should provide an addendum opinion which takes into consideration any medical records obtained pursuant to Paragraph #1 of this remand.  The examiner should also consider all inservice findings, including any indications of nerve root deficit.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service, if arthritis was manifest in the initial post-service year, or is related to any in-service disease, event, or injury.  

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  A rationale for any opinion expressed should be provided.  The VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  Additionally, if the examiner notes the presence of any coexistent psychiatric disability, an opinion should be provided as to whether such psychiatric disability is less likely than not; at least as likely as not; or more likely than not related to service.  The examiner should address the inservice complaints made in conjunction with the incident where the Veteran was struck by a taxi cab, wherein the Veteran was agitated and unresponsive afterwards.  With regard to a personality disorder, the examiner should determine if the Veteran had a disability resulting from a mental disorder that was superimposed upon the personality disorder.  It is noted in an undated service treatment records that the Veteran had an immature personality.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


